Citation Nr: 1546917	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to May 1979.  He died in May 1991.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO), in Philadelphia, Pennsylvania.

In January 2015, the appellant testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2015 Board hearing, the appellant testified that the Veteran had developed a psychiatric disorder, to specifically include depression, during his period of active service, and that, essentially, such disorder had caused him to self-medicate by drinking heavily while in service.  She added that his symptoms caused him to engage in various altercations and fights while on duty.  She asserted that he became an alcoholic, which continued following his separation from service.  She described that on the date of his death, he was stabbed as a result of an altercation that developed while he was drinking, and that had he not been drinking, he would not have been killed.   

The Veteran's December 1975 enlistment report of medical examination shows that psychiatric clinical evaluation was within normal limits.  An associated report of medical history shows he indicated he had never had nervous trouble of any sort.

Service treatment records dated in June 1976, March 1977, and August 1977, show that the Veteran had sustained various injuries (dental trauma, swollen eye, eye injury, and ankle injury) following a number of altercations and fist fights.

A service treatment record dated in August 1978 shows that the Veteran reported experiencing depression related to family financial situation and nerve difficulties in functioning in the Marine Corps.  The examiner recommended an early discharge.  

A service treatment record dated in April 1979 shows that the Veteran was noted to have an alcohol problem, and an undated treatment record shows that he was a participant in Division Drug and Alcohol Abatement Team Antabuse Therapy.

A Certificate of Death dated in May 1991 shows that the immediate cause of the Veteran's death was a stab wound of the chest after being stabbed by another person.  

A VA medical opinion has not been obtained to assess whether the Veteran had developed a psychiatric disorder in service that resulted in his alcoholism, which ultimately led to the circumstances that caused his death.  Moreover, during the January 2015 Board hearing, the appellant's representative suggested that the Veteran may have been insane or incompetent at the time of his discharge from service.  In light of the foregoing, the Board believes a medical opinion is needed to fairly decide this appeal.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a review of the Veteran's claims file reveals that his service personnel records have not been associated with the evidence of record.  As these records may be useful in adjudicating this matter, efforts must be undertaken to obtain them.

The Veteran's May 1991 Certificate of Death indicates that an autopsy had been performed following his death.  The claims file does not contain a copy of an autopsy report.  This evidence may be relevant to this claim and should be obtained.

A review of the claims file also reveals that there are no post-service treatment records for either alcoholism or for a psychiatric disorder contained in the claims file.  Additionally, final treatment records of the Veteran at the Albert Einstein Medical Center (recognizing that the Certificate of Death shows he was DOA [dead on arrival]) are also not of record.   As any such evidence may be relevant to the appellant's claim, she should be afforded the opportunity to identify additional records in support of this claim.

Finally, as the May 1991 Certificate of Death indicates that the Veteran's death was a homicide, any and all records associated with the Veteran's homicide, including any records of court proceedings and police reports should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to ascertain if she can identify any post-service medical treatment records of the Veteran for either the asserted alcoholism or for a psychiatric disorder, to include depression.  Additionally, she shall be requested to indicate whether there are any final treatment records of the Veteran from the Albert Einstein Medical Center.  If an affirmative response is received, the appellant should be requested to forward any such treatment records to the AOJ, or to provide an Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that the AOJ may obtain them.  If a negative response is received from the appellant or from any medical care provider, such must be associated with the claims file.

2.  Obtain the Veteran's autopsy report from the appropriate Commonwealth of Pennsylvania vital records department.  Any records obtained as a result of such efforts shall be associated with the claims file.  If such efforts yield negative results, such must be indicated in the claims file, and the appellant notified.

3.  Contact the appropriate authorities in the Commonwealth of Pennsylvania and request copies of any and all records associated with the Veteran's homicide, including any records of court proceedings and police reports.  If the records are not available, a formal finding regarding unavailability should be made.  The appellant's assistance should be requested in this regard, as necessary.

4.  Obtain any of the Veteran's outstanding service personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such must be noted in the claims file with a Memorandum of Unavailability (outlining all attempts that have been made and why any further attempts would be futile) and the appellant notified thereof.

5.  After the aforementioned development is completed, refer the matter to an appropriate medical professional for an opinion as to whether a disability related to active service caused or substantially contributed to the Veteran's death.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran had a psychiatric disorder or disorders, including depression, during his period of active service? 

(b)  Is it at least as likely as not that the Veteran's use or addiction to alcohol during and/or after service resulted from a psychiatric disorder, including depression?

(c)  Is it at least as likely as not that a psychiatric disorder, 
including depression, had its onset in service or was otherwise related to service?

(d)  For any psychiatric disorder determined to be related to service in items (a)-(c), is it at least as likely as not that such disorder: (1) singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto?; (2) contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death?

(d)  The examiner is also requested to opine as to whether it is at least as likely as not that the Veteran was insane at the time of his discharge from service.  The examiner is advised that 38 C.F.R. § 3.354(a) provides that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner is advised that the Appellant's January 2015 hearing testimony must be specifically acknowledged and considered, and that she is competent to report symptoms and history as witnessed.  If the examiner rejects any such reports, a reason for doing so must be provided.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  Then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

